Citation Nr: 1223832	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  06-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for a left shoulder disability (slight os acromiole bone spur with pain), to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for joint pain in the legs, hands, feet, ankles, right shoulder, elbows, wrist, and back, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome and heartburn, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for a respiratory disability, claimed as shortness of breath, to include as due to an undiagnosed illness.

8.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to April 1988, and from September 1990 to July 1991, including service in Southwest Asia during the Persian Gulf War from October 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2010, the Board remanded the case to the RO for additional development.  The results of that remand have led to the need for further development discussed in the REMAND below.

Following the issuance of the supplemental statement of the case in October 2011, the Veteran submitted additional evidence in support of his claims and his service representative waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The remand of May 2011 directed the RO to request the medical records of the Veteran's private primary care physician, Dr. Fritz, and a private orthopedic surgeon, Dr. Ikard.  The remand also asked the Veteran to identify any private treatment he has received since service.  The RO made the request in May 2010 and obtained the records of Dr. Fritz and Dr. Ikard.  The Veteran never identified any other physicians or medical caregivers.  In a VA examination in July 2004, however, the examiner noted that the Veteran saw three additional private physicians which the examiner listed as Dr. Ketchum, Dr. Dischmoss, and Dr. Robidoux.  No attempt has been made to obtain these records and the Board has concluded the Veteran should be provided the opportunity to submit records from those doctors, or authorize VA to obtain these records from the specifically identified physicians.  

In a VA examination in July 2010, the examiner referred to specific findings of an upper gastrointestinal barium radiological study that appears to have occurred at VA in December 1996.  The records of the December 1996 upper gastrointestinal barium radiological study are not part of the claims file and should be obtained along with any other VA outpatient and diagnostic testing records not already associated with the file.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 
 Once those records have been obtained, the Veteran should be provided another VA examination for opinions based upon all of the evidence, including newly acquired evidence.  

In the July 2010 examination, the VA examiner came to a negative conclusion on whether the Veteran's current joint complaints are related to service.  The Veteran has stated that while serving in the Gulf War, he tripped and fell, injuring his left shoulder and left knee.  In addition, the service treatment records indicate in December 1990, he received treatment for back pain.  The VA examiner did not discuss either the documented back pain or the Veteran's lay evidence of hurting his left shoulder and knee after tripping.  A remand is necessary for an opinion concerning the relationship between the in- service incidents and the Veteran's current disabilities.

The Veteran has also filed for an increased rating for his service connected posttraumatic stress disorder (PTSD).  He has also indicated he is now unemployed so the record raises the issue of total disability based upon individual unemployability.  The Board notes that the Court has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability. The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  A remand is required as the record reasonably raises the question of TDIU entitlement, but lacks the appropriate development, including notice and assistance under the VCAA and an opinion as to whether the Veteran's service-connected disability, his PTSD, and any other disabilities that are service connected if warranted after the foregoing development, but not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes. 

As to the claim for an initial rating higher than 30 percent for PTSD, the Veteran's wife submitted a statement in November 2011 that the Veteran has developed new PTSD symptoms or that the existing symptoms have worsened.  Specifically, she claimed the Veteran was experiencing increased levels of paranoia.  A new VA psychiatric examination to ascertain the current severity of PTSD is warranted.  38 U.S.C.A. § 5103A.  The Board has also determined the VA psychiatric examiner should address whether the Veteran meets the criteria for a rating of total disability based upon individual unemployability as discussed above.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the Veteran on the claim of total disability based upon individual unemployability and assist the Veteran with respect to the claim for TDIU.

2.  Ask the Veteran to submit records from or provide the full and correct names and contact information and authorize VA to obtain the records from Dr. Ketchum, Dr. Dischmoss, and Dr. Robidoux.  The RO/AMC should attempt to obtain these records once authorization is obtained.

All efforts to obtain these records must be documented in the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  Obtain the written report of the December 12, 1996 upper gastrointestinal barium radiological study and all records for the Veteran from the Tuscaloosa, Alabama VA Medical Center dated from June 2010 to the present.  All attempts to obtain these records should be documented in the file. 

4.  After the record development is completed, afford the Veteran a VA joints examination for joint pain in the shoulders, legs, feet, ankles, hands, elbows, wrists, and back; to include left shoulder and left knee disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has any current orthopedic disability, and, if so, whether it is at least as likely as not (50 percent probability) that any orthopedic disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to specifically discuss the relationship between any diagnosed orthopedic disability of the left shoulder and the left knee and the incident where the Veteran tripped and fell while deployed in Southwest Asia during the Persian Gulf War from October 1990 to June 1991.

The examiner is asked to specifically discuss the relationship between any diagnosed orthopedic disability of the back and the Veteran's complaint of back pain in December 1990.

If any orthopedic condition is not attributable to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War from October 1990 to June 1991.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

5.  After the record development is completed, afford the Veteran a VA gastrointestinal examination to include whether the Veteran has a diagnosis of GERD and a diagnosis of irritable bowel syndrome.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has any current gastrointestinal disability, including GERD and irritable bowel syndrome, and, if so, whether it is at least as likely as not (50 percent probability) that any gastrointestinal disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

If any gastrointestinal disorder is not attributable to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's gastrointestinal complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War from October 1990 to June 1991.
The examiner is asked specifically to comment on the finding of the December 12, 1996 upper gastrointestinal barium radiological study that showed uncomplicated gastroesophageal reflux and a non-functioning lower esophageal sphincter and whether such a finding at least as likely as not (50 percent probability) had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

6).  After the record development is completed, and if the new evidence includes complaints or treatment for a respiratory disorder, afford the Veteran a VA pulmonary examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has any current respiratory disorder, and, if so, whether it is at least as likely as not (50 percent probability) that any respiratory disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

If any respiratory disorder is not attributable to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War from October 1990 to June 1991.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

7.  After the foregoing development is completed, readjudicate the claims for service connection for a left knee disability, service connection for a left shoulder disability, service connection for joint pain in the legs, hands, feet, ankles, right shoulder, elbows, wrist and back, service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome and heartburn, and service connection for shortness of breath.  

Adjudication of the claims of service connection for headaches, an increased rating for PTSD, and for total disability based upon individual unemployability should be deferred until the development in paragraph 8 is completed.

8.  After the records development is completed and the foregoing VA examinations have occurred and the claims listed above have been readjudicated, schedule a VA psychiatric examination to determine the current nature and severity of the Veteran's service-connected PTSD and the Veteran's ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD and any other mental health disorder.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of the Veteran's PTSD should be reported in detail, and the examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning.

The examiner is asked to discuss the clinical significance of the symptoms described by the Veteran's wife in a letter received in November 2011 and the relationship of these symptoms, if any, to PTSD.

The examiner is also asked whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches were caused or aggravated by the service-connected PTSD.  The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is also asked to assess the Veteran's ability to obtain and maintain gainful employment solely on the basis of PTSD and any other service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from engaging in substantially gainful employment. 

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities. 

9.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


